Citation Nr: 1624468	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  04-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizoaffective disorder, bipolar type.

2. Entitlement to service connection for an acquired psychiatric disorder, to include:  a psychotic disorder otherwise claimed as a sleep disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2007, the Board denied reopening the previously denied claim.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2007, the Court granted the joint motion for remand filed by representatives for parties, vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the joint motion.

In February 2008, the Board reopened the service connection claim for a sleep disorder and remanded it for further development.  The Board again remanded this matter for further development in July 2014 and June 2015. 

In May 2013, the Veteran testified during a hearing before a Veterans Law Judge.  Subsequent to this hearing, the Veteran was notified that the VLJ that provided the May 2013 hearing was no longer employed by the Board, and the Veteran requested a new hearing, which was afforded in April 2016.  Transcripts of these hearings are of record.    

VA previously denied entitlement to service connection for schizoaffective disorder, bipolar type, in April 2000.  This decision was not appealed and became final.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  While the Board recognizes that it previously reopened the Veteran's claim to the extent that it had been denied solely as a "sleep disorder"; however, the Board notes that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed, the petition to reopen is being granted, and the issue is being broadened per Clemons due to the Veteran's description of the symptoms of his condition, regardless of how that condition has been diagnosed.  Accordingly, the reopened claim has been recharacterized as service connection for an acquired psychiatric disorder, to include a psychotic disorder, otherwise claimed as a sleep disorder, in order to better encapsulate the Veteran's current condition.


FINDINGS OF FACT

1. Service connection for schizoaffective disorder, bipolar type was denied by an unappealed April 2000 rating decision.

2. Since the April 2000 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. The Veteran began having increased problems falling and staying asleep during his active duty service.  He also reported symptoms such as pressured or noticeably fast speech.

4. The Veteran's current diagnosed psychotic disorder and symptoms of recurrent sleep impairment manifested during his period of active service.   




CONCLUSIONS OF LAW

1. The April 2000 rating decision that denied service connection for schizoaffective disorder, bipolar type is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2. The evidence received since the April 2000 rating decision is new and material, and the claim for service connection for schizoaffective disorder, bipolar type is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for an acquired psychiatric disorder, to include:  a psychotic disorder, otherwise claimed as a sleep disorder, are met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.


New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, service connection for schizoaffective disorder, bipolar type was denied by an April 2000 rating decision on the basis that the evidence did not demonstrate that the condition occurred in nor was caused by service, nor was there any evidence that the Veteran developed a psychosis to a compensable degree within one year of separation from service.  This rating decision became final one year after notice was provided to the Veteran. 

Since that rating decision, additional evidence has been associated with the claims file.  In January 2013, the Veteran was provided a psychiatric examination by M.M., Ph.D., who opined that any sleep difficulties that existed prior to military service were at least as likely as not exacerbated by service, and that he reported speaking so fast during service that he was asked if he was on speed at that time.  M.M. opined that "given the age of onset of psychotic disorders such as schizophrenia it is also likely that this constellation of symptoms developed at the same time [as his increased difficulty sleeping]."    

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it provides a diagnosis of a psychosis disorder during the time of the Veteran's active service based upon the Veteran's statements of his symptoms during service.  When viewed with the previous evidence of record, these statements are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases such as psychoses. 38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

The term "psychosis" means any of the following disorders: (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In 1999, the Veteran filed for service connection for symptoms of sleep impairment.  He reported that during his time in the Navy he was given the "mid-watch" shift between midnight and 04:00, which caused him stay up until midnight and only sleep for a few hours between 04:00 and his morning duties at 07:45.  The Veteran has argued that this altered sleep pattern resulted in severe insomnia that has persisted since his period of active duty. 

Due to the Veteran's reports, he was sent for a psychiatric evaluation in April 1999 regarding his claim for service connection.  The 1999 examiner opined that the Veteran "remains psychotic with pressured speech and variable changing moods... It does not appear that he has functioned adequately for almost thirty years."  The examiner diagnosed the Veteran with schizoaffective disorder, bipolar type.  

In October 2002, the Veteran was provided a sleep study to determine whether he had a current sleep disorder.  The examiner noted that a previous sleep study had been cancelled as the Veteran did not feel that he would be able to sleep that night.  During the conducted evaluation, he had a sleep efficiency of 24% with 2% REM sleep over a period of 7 hours and 14 minutes.  The Veteran was noted to lie in bed and stare during the examination.  No clear shortness of breath was shown and he had no leg movements associated with arousal.  Obstructive Sleep Apnea and Periodic Limb Movement Disorder were ruled out as diagnoses.  The examiner noted that the Veteran's difficulty in initiating and maintaining sleep was clear but the etiology was unknown.

Subsequently, the Veteran submitted multiple private opinions from G.G., M.D.  In July 2007, the physician opined that the Veteran had a severe form of insomnia that has been present for many years, and could be related to his period of military service when he was forced to stay awake, every other night.  G.G., M.D. noted that a learned disorder could have developed and has been precipitated since his time in service.   In June 2008, the physician also opined that the Veteran's exposure to lead may have contributed to his insomnia and disorder of initiation and maintenance of sleep.  

The Veteran was provided another psychiatric evaluation in January 2013.  The 2013 examiner noted that the Veteran met the criteria for multiple psychiatric disorders, including: psychotic disorder, not otherwise specified; paranoid type, schizophrenia; and schizoaffective disorder, bipolar type.  The examiner stated that the Veteran reported symptoms of irritability, restlessness, and a diminished need for sleep since his active service.  The examiner indicated that these symptoms could result from multiple etiologies including the multiple mental health diagnoses he has been given over time.  She also noted that symptoms such as pressure and tangentiality of speech, and strongly held beliefs were consistent with his mental health diagnoses.  The examiner stated that if the Veteran's symptoms were not due to physiological effects of a substance, then a mental health diagnosis is the most fitting explanation; therefore, a diagnosis of a psychotic disorder, not otherwise specified was provided.  

The 2013 examiner noted that the Veteran reported a history of sleep difficulties prior to the military; however, the examiner opined that these sleep difficulties were at least as likely as not exacerbated during his active service.  The examiner also opined that due to the Veteran's reports of "noticeably fast" speech and the age of onset of psychotic disorders, such as schizophrenia, that it is likely that this constellation of symptoms developed at during his active service. 

The Veteran's service treatment records do not report any complaints of problems sleeping or any other psychiatric complaints.  His entrance examination in April 1961 and his separation examination in October 1964 are negative for any psychiatric symptoms or diagnoses.  

The Veteran has submitted multiple articles and statements regarding residual neurologic damage that can result from exposure to lead and lead-based products.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Upon review of the evidence of record, the Board finds that the Veteran's diagnosed psychotic disorder was incurred during, and has persisted since, his active service, including any symptoms of recurrent sleep impairment.  The Board finds the opinion of the 2013 VA examiner to be probative regarding the etiology of the Veteran's condition.  The Board notes that the 1999 VA examiner does not provide an opinion regarding whether the Veteran's condition was due to, or incurred during, his active service.  The 2013 examiner reported that based upon the Veteran's reports of "noticeably fast" speech and the age of onset of psychotic disorders such as schizophrenia, that it is likely that his psychotic disorder developed at the same time as his sleep disabilities, which the Veteran reports began during his active service and has been continuous since then. 

To the extent that the Veteran has indicated that he had a history of problems initiating sleep prior to service, the Board finds that there is not clear and unmistakable evidence that any psychotic disorder, or sleep impairment, existed prior to his active service.  As noted above, his entrance examination is silent with regard to any psychological, neurological, or sleep impairment.  A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096 ; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). 

While the Veteran has reported a history of difficulty falling asleep in his youth and sleeping late in the morning as a result, he is presumed sound at entry to service in April 1961.  The evidence does not provide clear and unmistakable evidence that these problems falling asleep constituted a pre-existing psychotic disorder or sleep disorder.  Further, the 2013 VA examiner specifically states that if any condition had pre-existed service it was at least as likely as not exacerbated during his active service.  Accordingly, the Board finds that the Veteran's psychosis and the resulting symptoms, such as sleep impairment, were incurred during his active service.  

To the extent that the 2013 VA examiner stated that she could not opine whether the Veteran's condition was the result of direct physiological effects of a substance, such as lead, the Board notes that all of the symptoms alleged by the Veteran have been noted to be attributed to the Veteran's mental health diagnosis of psychosis.  Additionally, the VA examiner noted that additional symptoms such as pressured speech that the Veteran reported during service could be attributed to psychosis, while they would not be result from encephalopathy (or neurological damage) due to exposure to lead; therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's claimed symptoms are the result of his psychosis that was incurred during active service.  

As the Veteran has a current diagnosis of psychosis, not otherwise specified, that was incurred during his active service and psychoses are listed as a chronic condition under 3.309(a), the Board finds that service connection for psychotic disorder, otherwise claimed as a sleep disorder, is warranted.  38 C.F.R. §§ 3.102, 3.303(b) (2015).





ORDER

The petition to reopen the previously denied claim for service connection schizoaffective disorder, bipolar type is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include:  a psychotic disorder, otherwise claimed as a sleep disorder, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


